Hoar, J.
It may be that the plaintiff is not entitled to recover a considerable part of the damages which he claims, yet the *526court can perceive no legal objection to the maintenance of this action.
1. A lessee may maintain an action for a nuisance to the real estate which he occupies, which is injurious to his possessory interest; while the landlord must bring the action for any injury to the reversion. If the nuisance of which the plaintiff complains made the enjoyment of the estate less beneficial, or in any way rendered it expensive or inconvenient, without fault on his part, he is entitled to compensation therefor.
2. Although the nuisance may have existed when the plaintiff hired the premises, it is a continuous nuisance, constantly created and renewed by the manufacture and distribution of the gas; and for this maintenance and renewal of the injury an action lies. Besides; the proof offered was, that the offensive action of the gas was largely increased after the plaintiff’s title accrued.
3. The objection that the co-tenant of the plaintiff should have joined in the suit is only available in abatement.
4. If the injury to the plaintiff’s horses, and to his business, was occasioned by his own carelessness in allowing the horses to drink the water after he knew that it was corrupted by the gas, the effect would only be to exclude that particular element of damages. He can recover only for the natural and direct consequences of the wrongful act of the defendants, and not for consequential damages which might have been avoided by ordinary care on his own part. But if the loss of the use of the well was in itself an inconvenience, or if he was put to expense in reasonable and proper attempts to exclude the gas from his well, the defendants are not to be protected from responsibility to the extent which these facts would justify, because the plaintiff has negligently permitted other injurious consequences to follow, for which he can have no remédy.

Exceptions sustained.